Title: 28th.
From: Adams, John Quincy
To: 


       Attended Mr. Wibird’s meeting forenoon, and afternoon. His voice and look was as familiar to me, as if I had not been absent. Among the People that were grown up before I went away, there were few or no new faces in the house: but there were but few young People, that I could recollect, 6 years have very little effect upon the appearance of men, and women, but a surprising one, upon that of Children. But of all the persons I have seen none have so compleatly altered as my Cousin W. Cranch. I never can realize the idea, of his being the same little boy I left in 1779, and I am told that I myself have alter’d nearly as much. When the afternoon service was over I went with Mr. Tyler down to my father’s house, and no object ever brought to my mind such a variety of different Sensations. It reminded me of the days of my Childhood, most of which were past in it, but it look’d so lonely, and melancholy without its inhabitants, as drew a deep sigh from my breast. I paid a visit to the Library, and found it in pretty good order.
      